Mr. Justice Thompson delivered the opinion of the court: The State’s attorney of Macon county by leave of the circuit court filed an information in the nature of quo warranto against appellants, calling upon them to show by what authority Community Consolidated School District No. 154 claims to exist and by what authority appellants claim to hold the office of president and members of the board of education of said district. A general and special demurrer filed to the information was overruled. Appellants then filed a plea setting forth the proceedings for the organization of the consolidated district out of the territory of school districts Nos. 30, 32 and 33 of Macon county and their election as president and members of. the board of education of said consolidated district. Appellees filed a general and special demurrer to the plea and the demurrer was sustained. Appellants elected to stand by their plea and judgment was entered ousting appellants. This appeal followed. Appellees contend that the judgment of the circuit court ought to be affirmed for the following reasons: First, the act which authorizes the creation of community consolidated school districts is unconstitutional; second, the act does not apply to the consolidation of school districts lying wholly within one county; third, because the territory embraced within the consolidated district lay wholly in one township it must be organized under sections 46 or 121a of the general School law; fourth, the ballots used in the election to organize the district and in the election of the board of education did not contain the official indorsement of the county superintendent of schools, as required by section 14 of the Ballot law, and the election was not conducted, in accordance with the Australian ballot system and is therefore void; and fifth, the territory embraced within Community Consolidated School District No. 154 overlaps territory embraced within, Community Consolidated School Districts Nos. 152 and 153, organized prior to consolidated district No. 154. All the contentions of appellees with respect to the first three points have been considered and answered in People v. Exton, 298 Ill. 119, People v. Shultz, id. 125, and People v. Moyer, id. 143. We there held that the act of 1919 authorizing the creation of community consolidated school districts did not contravene any of the provisions of the constitution, and that under its provisions any compact and contiguous territory bounded by school district lines may be organized into a community consolidated school district, regardless of whether the territory embraced within its boundaries lies in one or more townships or one or more counties. At the time judgment was entered in the circuit court the court properly held that the elections involved were void for the reason that the ballots used contained no indorsements and that the election was not otherwise conducted in accordance with the provisions of the Australian Ballot law, (People v. Williams, 298 Ill. 86; People v. Bushu, 288 id. 277;) but we must dispose of the case under the law in force at this time and not as it was when judgment was rendered in the circuit court. (People v. Madison, 280 Ill. 96.) May 4, 1921, there became effective in this State an act entitled “An act to legalize the organization of certain community consolidated school districts.” That act provides: “That in all cases where a majority pf the inhabitants, regardless of sex, of any contiguous territory bounded by school district lines, voting on the proposition, having voted at any election called for the purpose by a county superintendent of schools in favor of the organization of such territory into a community consolidated school district, and when at a subsequent election similarly called and held, a board of education has been chosen for such district, each such election is hereby made legal and valid, and such territory is hereby declared legally and validly organized and established as a community consolidated school district.” (Laws of 1921, p. 796.) This act is entirely retroactive and applies only to districts where the attempted organization took place prior to its passage and approval. The legislature had authority to provide for the organization of community consolidated school districts under an election different from that provided by the Australian Ballot law and to authorize the .use of ballots that did not contain the indorsements required by section 14 of said law or without any vote on the question at all. Having the power to authorize the organization of the district in question and the election of appellants as members of the board of education at an election held in accordance with the provisions of the act of 1921 hereinbefore quoted, the legislature has the power to validate the district theretofore irregularly organized. (Fisher v. Fay, 288 Ill. 11: People v. Militzer, 272 id. 387; People v. Opie, ante, p. 11.) Since the passage of the act of May 4 the form of ballot used and the method of conducting the elections in question are no longer valid objections to the legality of Community Consolidated School District No. 154 for the reasons given in the cases cited. The petition for a vote upon the question of consolidating school districts Nos. 30, 32 and 33 into a community consolidated school district was filed with the superintendent of schools of Macon county July 23, 1920, and the election pursuant thereto was held August 23, 1920. Appellees allege in their information that school districts Nos. 30, 31 and 49 of Macon county were theretofore organized into Consolidated School District No. 152, pursuant to an election held August 7, 1920, in accordance with the provisions of section 121a of the School act, (Laws of 1917, p. 733,) and that school districts Nos. 33 and 34 of Macon county had theretofore been organized into Consolidated School District No. 153 pursuant to an election held August 21, 1920, according to the provisions of the same section. By their plea appellants say: “That the territory comprising Community Consolidated School District No. 154, or any part thereof, is not in any other consolidated school district ; that the 'records of the Macon county clerk’s office, the Macon county superintendent’s office or the recorder of deeds’ office did not at the time of the organization election herein above referred to, or at any time since the date of said election, show that said territory, or any part thereof, is organized as consolidated district 152 or 153, as is alleged in the petition for leave to file an information and in the information filed herein; that, in fact, there was at the time of the filing of the petition to organize said district above mentioned or the holding of the election above mentioned, or at the time of the filing of this suit, no record, returns, report, papers or memorandum of any kind or character on file in any of said offices, or in any other place of public record in said Macon county, of the organization of any school district embracing or including the territory above described or any part thereof.” By the demurrer appellees admit the facts stated in the plea to be true, and the only question before us is whether such facts present a good defense to the information. If it is true that Community Consolidated School District No. 154 embraces within its limits a part of the territory of two other legally organized consolidated school districts, then district No. 154 is not a legally organized district for the reason that the territory embraced within its limits is not bounded by school district lines, and for the further reason that two school districts exercising the same powers cannot legally exist at the same time in the same territory In the present state of the pleadings the legality of the organization of consolidated districts Nos. 152 and 153 is not before us, and we are therefore not able to say that Community Consolidated District No. 154 embraces parts of territory of other consolidated school districts theretofore legally organized. In view of the present state of the law the judgment is reversed and the cause remanded to the circuit court of Macon county for further proceedings consistent with the views herein expressed. Reversed and remanded.